NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

CYNTHIA HARR and BRUCE HARR,                 )
                                             )
             Appellants,                     )
                                             )
v.                                           )    Case No. 2D17-2874
                                             )
MARY C. MCELMURRY,                           )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio, Judge.

Cynthia Harr and Bruce Harr, pro se.

Robert E. Turffs of Robert E. Turffs,
P.A., Sarasota, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.